DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “23” has been used to designate both a floor panel and a side wall.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 states “A liner… further comprising another pliant impervious collapsible bag extendable outwardly from said liner away from the tank in a different direction than said pliant impervious collapsible bag, said another bag being contoured to store another additional volume of liquid within an interior space defined by said another bag, a level of liquid in said liner, said bag and said another bag being a second pliant impervious collapsible bag extendable outwardly from said liner away from the tank in a different direction than said first pliant impervious collapsible bag, said [[another]] second bag being contoured to store another additional volume of liquid within an interior space defined by said [[another]] second bag, a level of liquid in said liner, said first bag and said [[another]] second bag being simultaneously increased and decreased as said volume of liquid stored in said liner is increased and decreased, respectively.” With this phrasing it is also assumed that Claim 1 has been amended to refer to the “pliant impervious collapsible bag” or claim 1 as “a first pliant impervious collapsible bag”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "A liner according to claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen (US 7905368) in view of Shaw et al. (US 5813680) (hereinafter Shaw).
Regarding Claim 3

	Christensen teaches a liner (below – Fig. 1) for a frame (4) of a collapsible portable liquid holding tank, the liner comprising: a pliant impervious liner (6) having side walls (10) and a floor panel (8) contoured to store a volume of liquid within an interior space defined by the frame (Col. 1, Ln. 49-59). 
Christensen further teaches a drain sleeve (38) extendable outwardly from said liner away from the tank, said drain sleeve being capable of storing an additional volume of liquid within an interior space defined by said sleeve when attached to another tank to provide a greater capacity over the singe tank (Col. 3, Ln. 37-40)

    PNG
    media_image1.png
    528
    719
    media_image1.png
    Greyscale


Christensen does not teach a first pliant impervious collapsible bag extendable outwardly from said liner away from the tank, said first bag being contoured to store an additional volume of liquid within an interior space defined by said first bag, a level of liquid in said liner and said first bag being simultaneously increased and decreased as said volume of liquid stored in said liner is increased and decreased, respectively.  
	Shaw teaches a tank (below – Fig. 4) having a pliant impervious collapsible bag (24) extendable outwardly and away from the tank, said bag being contoured to store an additional volume of liquid within an interior space defined by said bag, a level of liquid in said liner and said bag being simultaneously increased and decreased as said volume of liquid stored in said liner is increased and decreased, respectively (Col. 4, Ln. 11-17 and 21-31).

    PNG
    media_image2.png
    349
    598
    media_image2.png
    Greyscale

Christensen and Shaw are analogous inventions in the field of fluid containment systems.  It would have been obvious to one skilled in the art at the time of filing to modify the liner of Christensen with the teachings of Shaw in order to provide a container where the volume may be increased without a secondary container being required (Col. 2, Ln. 57-62).

Regarding Claim 4

	Christensen in view of Shaw (hereinafter “modified Christensen” teaches all the limitations of claim 3 as stated above. Christensen further teaches a second drain sleeve (38) extendable outwardly from said liner away from the tank in a different direction than said first sleeve.
	Christensen does not teach a second pliant impervious collapsible bag extendable outwardly from said liner away from the tank in a different direction than said first pliant impervious collapsible bag, said second bag being contoured to store another additional volume of liquid within an interior space defined by said second bag, a level of liquid in said liner, said first bag and said second bag being simultaneously increased and decreased as said volume of liquid stored in said liner is increased and decreased, respectively.


    PNG
    media_image3.png
    428
    588
    media_image3.png
    Greyscale

Modified Christensen and Shaw are analogous inventions in the field of fluid containment systems.  It would have been obvious to one skilled in the art at the time of filing to further modify the liner of modified Christensen with the teachings of Shaw in order to provide a container where the volume may be increased more without a secondary container being required (Col. 2, Ln. 57-62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733